Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, lines 14-16 requires “each local circuit . . .  operating in bypass with respect to the main circuit.”  Based upon the disclosure, the fluid flows from the descending pipe 1 of the main circuit 12 through a respective one of the local circuits 14 and back through the ascending pipe 2 of the main circuit 1.  How does local circuits bypass the main circuit as claimed?  If anything the each local circuit 14 operating in bypass with respect to the loop bottom connector 63 of the main circuit 14.  
Drawings
This utility application contains a photograph of a view that is capable of being illustrated as a line drawing. FIG(s) 11.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4’’’ (p. 11, l. 16) and 67 (p. 13, l. 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	page 1, line 20, “ace” should be “face”; and
b.	page 2, line 28, “CP” should be “CPU” (see claim 1, line 13). 
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
a.	Claim 1, line 9, “said main two-phase fluid circuit” should be “said at least one main two-phase fluid circuit”;
b.	Claim 1, line 12, “said evaporator” should be “said at least one evaporator”;
c.	Claim 1, lines 14 and 16, “each local circuit” should be “each of the local circuits” having antecedence in “a plurality of local circuits” of line 14;
d.	Claim 1, lines 16, 20, and 26-27, “the main circuit” should be “the at least one main two-phase fluid circuit”;
e.	Claim 1, line 21, “the server board” should be “the server boards” having antecedence in “a plurality of server boards” of lines 1-2;
f.	Claim 1, lines 21-22, “one or several evaporator(s)” should be “the at least one evaporator” having antecedence in line 11;
g.	Claims 2, line 2, “each evaporator” should be “each of the at least one evaporator” having antecedence in claim 1, line 2;
h.	Claim 2, line 3, “the liquid” lacks antecedent basis and should be “a liquid”;
i.	Claim 3, line 3, “the outlet” lacks antecedent basis and should be “an outlet”;
j.	Claim 3, lines 3-4, “the fluid” lacks antecedent basis and should be “a fluid”;
k.	Claim 4, lines 3-4, “the vertical direction” lacks antecedent basis and should be “a vertical direction”;
l.	Claim 4, line 8, :the rear side face” lacks antecedent basis and should be :a side of the rear face”;
m.	Claim 5, lines 2-3, “the main two-phase fluid circuit” should be “the at least one main two-phase fluid circuit”;
n.	Claim 5, line 6, “the second section” should be “the second cross-section” having antecedence in line 5;
o.	Claim 6, line 2, “the two-phase working fluid” lacks antecedent basis and should be “a two-phase working fluid”; and
p.	Claim 7, lines 3-4; Claim 9, lines 2-3’ and Claim 10, lines 2-3, “the heat rendering exchanger” should be “the at least one heat rendering exchanger”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 10 requires “generally.”  What is the metes and bounds of “generally”?
b.	Claim 1, line 13, requires “(CPU, etc.)”.  What is the metes and bounds of “(CPU, etc.)”?  
c.	Claim 7, lines 2 requires “an optional forced air convection.”  This “optional forced air convection” is required by claim 7 is no means “optional”;
d.	 Claim 8, lines 1-2 requires “[a] parallelepiped-shaped metallic container” and incorporated by reference claim 1.  Claim 1, line 2 requires “an enclosure.” The specification at page 9, line 31 discloses “[t]he metallic container forms an enclosure 9 .”  Is the parallelepiped-shaped metallic container of claim 8 and the enclosure of claim 1 the same or different elements being claimed?
e.	Regarding claim 8, the phrase "namely 20 feet or feet long" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Farshchian (US 2016/0330873).
With respect to Claim 1, Farshchian (US 2016/0330873) teaches a cooling system (fig. 2, 200) for cooling a plurality of server boards (upper two 210s) located inside an enclosure (205), the system comprising: at least one main two-phase fluid circuit (219,215,217) serving the plurality of server boards, with a descending pipe (219), an ascending pipe (217), a loop bottom connector (fig. 2, thru lowest 210) and an upper portion (215), said upper portion being thermally coupled with at least one heat rendering exchanger (239) located outside (see fig. 2) the enclosure, said main two-phase fluid circuit generally operating according to the thermosiphon principle (abs. l. 1), at least one evaporator (227) in each of the served server boards, said evaporator being coupled to a hot source (221) to be cooled down in the server boards (CPU, etc.), a plurality of local circuits (fig. 2, for each 210), each local circuit respectively serving one of (see fig. 2) the server boards and operating in bypass (see fig. 2) with respect to the main circuit, each local circuit comprising on the one hand a first branch (fig. 2, connecting from 219 to 230), forming a feed-in from a tapping (230) in the descending pipe and, on the other hand, a second branch (fig. 2, connecting from 225 to 217) forming a fluid return in the ascending pipe of the main circuit, as well as an auxiliary circuit (fig. 2, from 230 to 225) internal to the server board connected to one or several evaporator(s), and wherein first and second fluid-tight fluid connectors (230,225) are further provided, arranged respectively (see fig. 2) on each of the first and second branches, the system containing no active pumping member (¶[0071], l. 6), neither in the main circuit nor in the local circuits (see fig. 2, there are no pumps).  Farshchian fails to specifically disclose first and second fluid-tight quick-disconnect fluid connectors.  Official Notice is taken that quick-disconnect fluid connectors are well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid connectors of Farshchian for the fluid well-known quick-disconnect fluid connectors for the purpose enabling servers boards to be quickly replaced when servicing is required.
With respect to Claim 3, Farshchian further teaches an injection nozzle (225) forming the outlet of the second branch is provided for rendering the fluid into (see fig. 2) the ascending pipe, said injection nozzle delivering (see fig. 2) the fluid into the ascending pipe.
With respect to Claim 4, Farshchian discloses the claimed invention including the server boards are disposed horizontally (see fig. 2) and are spaced apart (see fig. 2) on top of one another in the vertical direction in a computer rack (205), said computer rack having a front face (fig. 2 right side of 205) and a rear face (fig. 2, left side of 205), the descending and ascending pipes covering (see fig. 2) the rear face of the computer rack, the first and second fluid connectors (225,230) being arranged (see fig. 2) on the rear face side.  Farshchian fails to specifically disclose first and second fluid-tight quick-disconnect fluid connectors.  Official Notice is taken that quick-disconnect fluid connectors are well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid connectors of Farshchian for the fluid well-known quick-disconnect fluid connectors for the purpose enabling servers boards to be quickly replaced when servicing is required.
With respect to Claim 5, Farshchian discloses the claimed invention including  the descending and ascending pipes of the main two-phase fluid circuit have a first cross-section (cross-sections of 207,217) and the first and second branches of the local circuits have a second cross-section (cross-sections of fig. 2, connecting from 219 to 230 and connecting from 225 to 217).  Farshchian fails to disclose the first cross-section being at least twice as large as the second [cross-]section in surface and/or in diameter.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the first cross-section to be at least twice as the second cross-section so that the descending and ascending pipes do not restrict the to the local circuit (the cross-sections of the descending and ascending pipes are at least equal to the sum of the local circuits, so that the descending and ascending pipes do not act to restrict the flow of fluid), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to Claim 7, Farshchian further teaches an optional forced air convection (237) is provided to improve the performances of the heat rendering exchanger.
Claims 2 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Farshchian (US 2016/0330873) and Ramaswaniy (cite: C. Ramaswamy, Y. Joshi, W. Nakayama and W. I. Johnson, "Combined effects of sub-cooling and operating pressure on the performance of a two-chamber thermosyphon," ITherm'98. Sixth Intersociety Conference on Thermal and Thermomechanical Phenomena in Electronic Systems (Cat. No.98CH36208), 1998, pp. 349-355, doi: 10.1109/ITHERM.1998.689586).
With respect to Claim 2, Farshchian discloses the claimed invention except for each evaporator comprises a porous member which ensures a capillary pumping, so as to suck in the liquid from the first branch. Ramaswaniy teaches each evaporator (fig. 1, Evaporation Section) comprises a porous member (fig. 2, Copper microstructure and see fig. 3) which ensures a capillary pumping, so as to suck in the liquid from the first branch (fig. 1, “Condensed Liquid”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farshchian with evaporator of Ramaswaniy in order to provide “highly efficient pool boiling” (Ramaswaniy, p. 351, left column, ll. 26-27). 
With respect to Claim 6, Farshchian discloses the claimed invention except for the two-phase working fluid is in a subcooled state (p. 350, left column, ll. 50-51, p. 352, right column, ll. 16-17, liquid is descending pipe) in the descending pipe.  Ramaswaniy teaches the two-phase working fluid (see fig. 1) is in a subcooled state (p. 350, left column, ll. 50-51, p. 352, right column, ll. 16-17, liquid is descending pipe) in the descending pipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farshchian with the subcooling of in order to “lower the wall superheat values” (Ramaswaniy, p. 354, right column, l. 14). 
Claims 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Canney (US 9,179,574) and Farshchian (US 2016/0330873).
With respect to Claim 8, Canney teaches a parallelepiped-shaped metallic container (800 and col. 7, l. 27), with standard dimensions of the transport container type, namely 20 feet or 40 feet long (col. 4, l. 44, see 35 USC 112b rejection above), comprising a cooling system (802,810).  Canney fails to disclose a cooling system according to claim 1.  Farshchian (including official notice) teaches a cooling system according to claim 1 (see reject to claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Canney with the cooling system of Farshchian to provide a passive cooling system without the use of any pumps.  
With respect to Claims 9 and 10, Canney further teaches the heat rendering exchanger is arranged above (see fig. 8, col. 7, l. 26) the roof of the container (claim 9) and the heat rendering exchanger is arranged adjacent to one side (col. 7, ll. 34-35) of the container, outside the container (claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,912,229 (fig. 1), 2013/0032310, 2016/0014933 (fig. 3), 2022/0287207 (fig. 1), EP 3958659 (fig. 3) and WO 2021/111387 (fig. 1) discloses a thermosiphon system for horizontally stacked servers.  UA 10,448,543 and 11,109,517 are in the same patent family as US 2016/0330873.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  10/25/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835